Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “wherein the first pressure level rotor assembly and the second pressure level rotor assembly are configured to enable an axial force …”    The Office interprets this recitation based on the specification, as long as the first rotor shaft and the second rotor shafts are mechanical coupled directly, the first and the second shafts will enable to transfer the force between the first and the second rotor.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2007/0003421 to Kato et al (Kato).
In Reference to Claim 1
Kato discloses a screw compressor, comprising: a first pressure level rotor assembly comprising a first pressure level male rotor (Fig. 1, 9) and a first pressure level female rotor (Paragraph 19) that mesh with 
In Reference to Claim 2
Kato discloses the first pressure level male rotor (Fig. 1, 9) and the second pressure level male rotor (Fig. 1, 6) are coaxially arranged.
In Reference to Claim 3
Kato discloses a motor (Fig. 1, 7) disposed between the first pressure level rotor assembly (Fig. 1, 9) and the second pressure level rotor assembly (Fig. 1, 6), wherein the motor (Fig. 1, 7) comprises a motor shaft (Fig. 1, annotated by the examiner) with a first end driving connection with the first pressure level male rotor, and a second end of the motor shaft in driving connection with the second pressure level male rotor (As showed in Fig. 1)
In Reference to Claim 5
Kato discloses a first pressure level body (Fig. 1, 5) in which the first pressure level rotor assembly (Fig. 1, 9) is provided; and a second pressure level body (Fig. 1, 1) in which the second pressure level rotor (Fig. 1, 6) assembly is provided, wherein a second pressure level bearing seat (Fig. 1, 12) supports the second 
In Reference to Claim 6
Kato discloses the body is provided with a fluid inlet (Fig. 1, 26) which is located at top of the body.
In Reference to Claim 7
Kato discloses the body is provided with a fluid outlet which is located at a top (Fig. 1, 40) of the body (As showed in Fig. 1, the outlet 40 is at the top portion of the body)
In Reference to Claim 10
Kato discloses the screw compressor is a single motor (Fig. 1, 7) double level screw compressor (Fig. 1, 6 / 9)

    PNG
    media_image1.png
    433
    598
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato.
In Reference to Claim 4
Kato discloses a helix of the first pressure level male rotor (Fig. 1, 9) has the same helical direction as a helix of the second level male rotor (Fig. 1, 6) (As showed in Fig. 1)
Kato discloses the claimed invention except for the arrangement of the female rotor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the female rotor being arranged at both sides of the shaft axis, since it has been held that rearranging parts of an invention involves only routine skill in the art, since the Applicant does not provide any reason to explain the importance to have the female rotors being arranged at both sides of the shaft axis.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of the Applicant provided prior art CN105805002 to Deng.
In Reference to Claim 8
Kato discloses the first pressure level rotor and the second pressure level rotor
Kato does not teach two rotors have opposite helix and the arrangement of the female rotors.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kato to incorporate teachings from Deng.  Doing so, would result in the helix of the first being opposite to the helix of the second rotor and the female rotor being arranged on the same side the motor shaft.  Both inventions of Kato and Deng are a two stage-screw compressor and Deng teaches a compact design of compressor so the space can be saved.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of the Applicant provided prior art CN102996450 to Lian.
In Reference to Claim 9
Kato discloses the first pressure level rotor and the second pressure level rotor.
Kato does not teach the plurality of the first pressure level rotor and the second pressure level rotor.
Lian teaches a plurality of groups the first pressure level rotor assembly and the second pressure level rotor assembly (as showed in Fig. 3)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kato to incorporate teachings from Lian.  Doing so, would result in a plurality of the first pressure level rotor and the second pressure level rotor being used in the system of Kato as being taught by Lian.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have plurality of the first and the second pressure rotor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of US Patent 9,051,935 to Hossain et al (Hossain).

Kato teaches and a second end of the motor shaft is connected to the second pressure level male rotor through a coupling (Fig. 1, 18).
Kato does not teach how the first end of the motor shaft is connected to the first pressure level male rotor 
Hossain teaches the motor shaft being coupled to the rotor by key (Fig. 1, 22)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention to incorporate teachings from Hossain.  Doing so, would result in a key coupling being used to couple the motor shaft to the rotor as being taught by Hossain.  Both invention of Kato and Hossain solves the same problem, coupling a shaft to a rotor and Hossain provides a method with a predictable result of success.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2003/0215336 to Hattori et al (Hattori) in view of Kato.
In Reference to Claim 12
Hattori discloses a multiple stage for an air conditioner (Paragraph 3)
Hattori does not teach the compressor as recited by the Applicant.
Kato teaches a screw compressor, comprising: a first pressure level rotor assembly comprising a first pressure level male rotor (Fig. 1, 9) and a first pressure level female rotor (Paragraph 19) that mesh with each other; a second pressure level rotor assembly comprising a second pressure level male rotor (Fig. 1, 6) and a second pressure level female rotor (Paragraph 18)  that mesh with each other; and a body (Fig. 1, the Office considers that the body is formed by elements 1, 2, 3, 4) in which the first pressure level rotor assembly and the second pressure level rotor assembly are arranged; wherein the first pressure level rotor assembly and the second pressure level rotor assembly are configured to enable an axial force received by the first pressure level rotor assembly and exerted by a compressed gas in the first 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hattori to incorporate teachings from Kato.  Doing so, would result in the compressor design of Kato being applied to Hattori, since Kato teaches a compressor design to prevent internal resonance occurring in a discharge casing by means of a simple structure, and thereby realize reduction in noise (Paragraph 6)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/9/2022